Jackson, Judge,
concurring.
Whilst I do not give my assent to all the criticisms upon the charge of the presiding judge made in the opinion of the majority of the court, and think that the charge, taken as a whole, including the requests given, is fair, if not favorable to the prisoner, yet in view of the fact that the presiding judge left the bench without suspending the trial, and was outside of the court-room pending the examination of a witness and the argument, and that the judge made allusion in the charge to the deceased as the prisoner’s “ victim,” and on the vital point of deliberation in the act *50of shooting, after enumerating certain facts, asked the question, “ What more deliberation could a man show ? ” or words to that effect, I concur in the judgment that it is better to grant a new trial even in a case like this.